Name: Commission Regulation (EEC) No 3389/92 of 25 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 92 Official Journal of the European Communities No L 345/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3389/92 of 25 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, rates, in line with the provisions of Articles 6 and 6a of Regulation (EEC) No 1677/85, for Italy, the United Kingdom, Greece, Portugal and Spain ; Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 ('), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 1 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (l0), as last amended by Regulation (EEC) No 3137/91 ("), the real monetary gap following realignment is to be calculated for the period 23 and 24 November 1992 ; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 (3) thereof, Whereas Article 6 ( 1) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (5), as last amended by Regulation (EEC) No 3352/92 ('); Whereas application of the abovementioned rules makes it necessary to adjust the monetary compensatory amounts applicable in Spain, Italy, Greece, Portugal and the United Kingdom ; Whereas following the monetary realignment of 22 November 1992 Commission Regulation (EEC) No 3388/92 (7) has adjusted the agricultural conversion Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, (l) OJ No L 144, 24. 6 . 1985, p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 22. O OJ No L 314, 28 . 10. 1985 , p. 51 . O OJ No L 153, 17 . 6 . 1991 , p. 1 . C) OJ No L 339, 23. 11 . 1992, p . 1 . O OJ No L 344, 26. 11 . 1992, p . 28 . ( ¢) OJ No L 310, 21 . 11 . 1985 , p. 4 . O OJ No L 358, 8 . 12 . 1989, p. 28 . (") OJ No L 312, 18 . 11 . 1988 , p . 16 . (") OJ No L 297, 29. 10. 1991 , p. 17 . No L 345/2 Official Journal of the European Communities 26. 11.92 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The columns headed 'Italy*, 'United Kingdom', 'Greece', 'Portugal' and 'Spain' in Annex I are replaced by those shown in Annex I to this Regulation. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 26 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission Official Journal of the European Communities No L 345/326. 11.92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF \ Greece Dr Ireland £ Irl Spain Pta  1000 kg  070990 60 8,144 14 434 1 369,6 1 856,28 0712 90 19 8,144 14 434 1 369,6 1 856,28 1001 1010 11,002 19 500 1 850,2 2 507,69 1001 10 90 11,002 19 500 1 850,2 2 507,69 100190 91 8,144 14 434 1 369,6 1 856,28 1001 90 99 8,144 14 434 1 369,6 1 856,28 1002 00 00 7,737 13 714 1 301,2 1 763,61 1003 00 10 7,737 13 714 1 30l,2 1 763,61 1003 00 90 7,737 13 714 1 301,2 1 763,61 1004 00 10 7,428 13 165 1 249,1 1 693,06 1004 0090 7,428 13165 1 249,1 1693,06 1005 10 90 8,144 14 434 1 369,6 1 856,28 1005 90 00 8,144 14 434 1 369,6 1 856,28 1007 00 90 7,737 13 714 1 301,2 1 763,61 1008 20 00 7,737 13 714 1 301,2 1 763,61 1101*00 00 9,874 17 500 1 660,4 2 250,51 1102 10 00 9,304 16 491 1564,7 2 120,77 1102 20 10 11,402 20 208 1917,4 2 598,79 1102 20 90 3,665 6 495 616,3 835,33 1102 9010 7,892 13 988 1 327,2 1 798,88 1102 90 30 7,576 13 429 1274,1 1 726,92 1102 90 90 11-1 7285 7,892 13 988 1 327,2 1 798,88 11-1 7286 7,892 13 988 1 327,2 1798,88 110311 10 14,033 24 873 2 360,0 3 198,70 1103 1190 10,663 18 900 1 793,3 2 430,55 1103 12 00 10,399 18 431 1748,8 2 370,29 1103 13 10 11-2 11,809 20 930 1985,9 2 691,61 1103 13 90 8,307 14 723 1 396,9 1 893,41 1103 19 10 7,892 13 988 1 327,2 1 798,88 1103 19 30 10,832 19 199 1 821,7 2 469,05 1103 19 90 11-1 7285 7,892 13 988 1 327,2 1 798,88 11-1 7286 7,892 13 988 1 327,2 1 798,88 1103 21 00 8,307 14 723 1 396,9 1 893,41 1103 29 10 7,892 13 988 1 327,2 1798,88 1103 29 20 7,892 13 988 1 327,2 1798,88 1103 29 30 7,576 13 429 1 274,1 1 726,92 1103 29 40 8,307 14 723 1 396,9 1 893,41 26. 11 . 92No L 345/4 Official Journal of the European Communities l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ \ DM F1 Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pu  1 000 kg  1103 29 90 11-1 7285 7,892 13 988 1 327,2 1 798,88 11-1 7286 7,892 13 988 1 327,2 1 798,88 1104 11 10 7,892 13 988 1 327,2 1 798,88 1104 11 90 10,832 19 199 1 821,7 2 469,05 1104 12 10 7,576 13 429 1 274,1 1 726,92 1104 12 90 . 13,370 23 697 2 248,4 3 047,51 1104 1910 8,307 14 723 1 396,9 1 893,41 1104 19 30 7,892 13 988 1 327,2 1 798,88 1104 19 50 8,958 15 878 1 506,5 2 041,91 1104 19 99 11-1 7285 7,892 13 988 1 327,2 1 798,88 11-1 7286 7,892 13 988 1 327,2 1 798,88 1104 21 10 7,892 13 988 1 327,2 1 798,88 1104 21 30 10,832 19 199 1 821,7 2 469,05 1104 21 50 12,380 21 942 2 081,9 2 821,77 1104 21 90 7,892 13 988 1 327,2 1 798,88 1104 22 10 11-6 7158 7,576 13 429 1 274,1 1 726,92 11-6 7159 13,370 23 697 2 248,4 3 047,51 1104 22 30 10,399 18 431 1 748,8 2 370,29 1104 22 50 7,576 13 429 1 274,1 1 726,92 1104 22 90 7,576 13 429 1 274,1 1 726,92 1104 23 10 8,307 14 723 1 396,9 1 893,41 1104 23 30 8,307 14 723 1 396,9 1 893,41 1104 23 90 8,307 14 723 1 396,9 1 893,41 1104 29 11 8,307 14 723 1 396,9 1 893,41 1104 29 15 7,892 13 988 1 327,2 1 798,88 1104 29 19 11-3 7290 7,892 13 988 1 327,2 1 798,88 11-3 7291 7,892 13 988 1 327,2 1 798,88 1104 29 31 8,307 14 723 1 396,9 1 893,41 1104 29 35 7,892 13 988 1 327,2 1 798,88 1104 29 39 11-3 7290 7,892 13 988 1 327,2 1 798,88 11-3 7291 7,892 13 988 1 327,2 1 798,88 1104 29 91 8,307 14 723 1 396,9 1 893,41 1104 29 95 7,892 13 988 1 327,2 1 798,88 1104 29 99 11-1 7285 7,892 13 988 1 327,2 1 798,88 11-1 7286 7,892 13 988 1 327,2 1 798,88 1104 30 10 * 6,108 10 826 1 027,2 1 392,21 1104 30 90 2,443 4 330 410,9 556,88 1107 10 11 14,496 25 693 2 437,8 3 304,18 1107 10 19 10,831 19 198 1 821,5 2 468,85 1107 10 91 ' 13,773 24 410 2 316,1 3 139,22 1107 10 99 10,291 18 239 1 730,6 2 345,60 1107 20 00 11,993 21 256 2 016,8 2 733,59 1108 11 00 11-4 7294 13,763 24 394 2 314,6 3 137,11 11-4 7295 (') 13,763 24 394 2 314,6 3 137,11 1108 12 00 11-4 7294 12.297 21 796 2 068.0 2 802.98 Official Journal of the European Communities No L 345/526. 11.92 I \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1108 12 00 11-4 7295 (') 12,297 21 796 2 068,0 2 802,98 1108 13 00 11-5 7296 12,297 21 796 2 068,0 2 802,98 11-5 7297 O 12,297 21 796 2 068,0 2 802,98 1108 14 00 11-4 7294 12,297 21 796 2 068,0 2 802,98 11-4 7295 (') 12,297 21 796 2 068,0 2 802,98 1108 19 90 11-4 7294 12,297 21 796 2 068,0 2 802,98 11-4 7295 C) 12,297 21 796 2 068,0 2 802,98 1109 00 00 18,731 33 199 3 150,0 4 269,44 1702 30 91 17-9 7318 16,044 28 436 2 698,0 3 656,87 1702 30 99 17-9 7318 12,297 21 796 2 068,0 2 802,98 1702 40 90 12,297 21 796 2 068,0 2 802,98 1702 90 50 12,297 21 796 2 068,0 2 802,98 1702 90 75 16,777 29 735 2 821,3 3 823,94 1702 90 79 11,727 20 785 1972,2 2 673,04 2106 90 55 12,297 21796 2 068,0 2 802,98 2302 10 10 23-1 7622     23-1 7623 3,364 5 962 565,6 766,66 2302 10 90 6,967 12 349 1 171,7 1 588,09 2302 2010 3,364 5 962 565,6 766,66 2302 20 90 6,967 12 349 1 171,7 1 588,09 2302 30 10 3,364 5 962 565,6 766,66 2302 30 90 7,208 12 775 1 212,1 1 642,85 2302 40 10 3,364 5 962 565,6 766,66 2302 40 90 7,208 12 775 1 212,1 1642,85 2303 10 11 16,288 28 869 2 739,1 3 712,56 2309 10 11 23-2 7624  .    23-2 7625 0,977 1 732 164,3 222,75 2309 10 13 23-8 7541 (*)     23-8 7542 (*) 11,181 19 817 1 880,2 2 489,01 23-8 7543 (*) 22,361 39 633 3 760,5 4 978,02 23-8 7545 (*) 1,663 2 947 279,7 370,20 23-8 7546 (2) 3,326 5 895 559,3 740,40 23-8 7547 (*)     23-8 7548 (*) 17,643 31 270 2 967,0 3 927,60 23-8 7549 (*) ^ 35,286 62 540 5 933,9 7 855,20 23-8 7550 O 0,977 1 732 164,3 222,75 23-8 7551 O 12,158 21 549 2 044,5 2 711,76 23-8 7552 (*) 23,338 41 365 3 924,8 5 200,77 23-8 7626 (*) 0,977 1 732 164,3 222,75 23-8 7627 (*) 2,640 4 679 444,0 592,95 23-8 7628 (') 4,303 7 627 723,6 963,15 23-8 7629 (*) 0,977 1 732 164,3 222,75 23-8 7630 O 18,620 33 002 3 131,3 4 150,35 23-8 7631 O 36,263 64 272 6 098,2 8 077,95 2309 10 31 23-3 7624     No L 345/6 Official Journal of the European Communities 26. 11.92 I \ Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Etc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri Pta  1 000 kg  230910 31 23-3 7691 3,095 5 485 520,4 705,39 2309 10 33 23-9 7541 (2)     23-9 7542 (*) 11,181 19 817 1 880,2 2 489,01 23-9 7543 (*) 22,361 39 633 3 760,5 4 978,02 23-9 7545 (*) 1,663 2 947 279,7 370,20 23-9 7546 (2) 3,326 5 895 559,3 740,40 23-9 7547 (*)     23-9 7548 (2) 17,643 31 270 2 967,0 3 927,60 23-9 7549 (') 35,286 62 540 5 933,9 7 855,20 23-9 7645 (') 3,095 5 485 520,4 705,39 23-9 7646 (2) 14,276 25 302 2 400,6 3 194,40 23-9 7647 (J) 25,456 45 118 4 280,9 5 683,41 23-9 7648 (*) 3,095 5 485 520,4 705,39 23-9 7649 (*) 4,758 8 432 800,1 1075,59 23-9 7650 O 6,421 11 380 1 079,7 1 445,79 23-9 7651 (&gt;) 3,095 5 485 520,4 705,39 23-9 7652 (') 20,738 36 755 3 487,4 4 632,99 23-9 7653 O 38,381 68 025 6 454,3 8 560,59 2309 10 51 23-4 7624    _ 23-4 7692 6,108 10 826 1 027,2 1 392,21 2309 10 53 23-10 7541 (')   .  __ 23-10 7542 C) 11,181 19 817 1 880,2 2 489,01 23-10 7543 (') 22,361 39 633 3 760,5 4 978,02 23-10 7545 O 1,663 2 947 279,7 370,20 23-10 7546 O 3,326 5 895 559,3 740,40 23-10 7547 C)     23-10 7548 O 17,643 31270 2 967,0 3 927,60 23-10 7549 O 35,286 62 540 5 933,9 7 855,20 23-10 7654 O 6,108 10 826 1 027,2 1 392,21 23-10 7655 O 17,289 30 643 2 907,4 3 881,22 23-10 7656 (2) 28,469 50 459 4 787,7 6 370,23 23-10 7657 O 6,108 10 826 1 027,2 1 392,21 23-10 7658 O 7,771 13 773 1 306,9 1 762,41 23-10 7659 O 9,434 16 721 1 586,5 2 132,61 23-10 7660 O 6,108 10 826 1027,2 1 392,21 23-10 7661 C) 23,751 42 096 3 994,2 5 319,81 23-10 7662 O 41,394 73 366 6 961,1 9 247,41 2309 90 31 23-5 7624     23-5 7693 0,977 1 732 164,3 222,75 2309 90 33 23-11 7541 (*) ______ 23-11 7542 O 11,181 19 817 1 880,2 2 489,01 23-11 7543 O 22,361 39 633 3 760,5 4 978,02 23-11 7545 O 1,663 2 947 279,7 370,20 23-11 7546 O 3,326 5 895 559,3 740,40 23-11 7547 O     No L 345/726. 11.92 Official Journal of the European Communities \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ \ \ L DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1000 kg  2309 90 33 23-11 7548 0 17,643 31270 2 967,0 3 927,60 23-11 7549 0) 35,286 62 540 5 933,9 7 855,20 23-11 7663 O 0,977 1 732 164,3 222,75 23-11 7664 0 12,158 21 549 2 044,5 2 711,76 23-11 7665 0 23,338 41 365 3 924,8 5 200,77 23-11 7666 0 0,977 1 732 164,3 222,75 23-11 7667 0 2,640 4 679 444,0 592,95 23-11 7668 0 - 4,303 7 627 723,6 963,15 23-11 7669 0 0,977 1&gt;32 164,3 222,75 23-11 7670 0 18,620 33 002 3 131,3 4 150,35 23-11 7671 0 36,263 64 272 6 098,2 8 077,95 2309 90 41 23-6 7624     23-6 7694 3,095 5 485 520,4 705,39 2309 90 43 23-12 7541 0     23-12 7542 0 11,181 19 817 1 880,2 2 489,01 23-12 7543 0 22,361 39 633 3 760,5 4 978,02 23-12 7545 0 1,663 2 947 279,7 370,20 23-12 7546 0 3,326 5 895 559,3 740,40 23-12 7547 0     23-12 7548 0 17,643 31270 2 967,0 3 927,60 23-12 7549 O 35,286 62 540 5 933,9 7 855,20 23-12 7672 (J) 3,095 5 485 520,4 705,39 23-12 7673 0 14,276 25 302 2 400,6 3 194,40 23-12 7674 0 25,456 45 118 4 280,9 5 683,41 23-12 7675 0 3,095 5 485 520,4 705,39 23-12 7676 0 4,758 8 432 800,1 1 075,59 23-12 7677 0 6,421 11 380 1 079,7 1 445,79 23-12 7678 (') 3,095 5 485 520,4 705,39 23-12 7679 0 20,738 36 755 3 487,4 4 632,99 23-12 7680 0 38,381 68 025 6 454,3 8 560,59 2309 90 51 23-7 7624     23-7 7695 6,108 10 826 1 027,2 1 392,21 2309 90 53 23-13 7541 0     23-13 7542 0 11,181 19 817 1 880,2 2 489,01 23-13 7543 0 22,361 39 633 3 760,5 4 978,02 23-13 7545 0 1,663 2 947 279,7 370,20 23-13 7546 0 3,326 5 895 559,3 740,40 23-13 7547 0     23-13 7548 fl 17,643 31270 2 967,0 3 927,60 23-13 7549 fl 35,286 62 540 5 933,9 7 855,20 23-13 7681 fl 6,108 10 826 1 027,2 1 392,21 23-13 7682 0 17,289 30 643 2 907,4 3 881,22 23-13 7683 0 28,469 50 459 4 787,7 6 370,23 23-13 7684 fl 6,108 10 826 1027,2 1 392,21 23-13 7685 0 7,771 13 773 1 306.9 1 762.41 26. 11.92No L 345/8 Official Journal of the European Communities \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1000 kg  2309 90 53 23-13 7686 (*) 9,434 16 721 1 586,5 2 132,61 23-13 7687 (2) 6,108 10 826 1 027,2 1 392,21 23-13 7688 f) 23,751 42 096 3 994,2 5 319,81 23-13 7689 (*) 41,394 73 366 6 961,1 9 247,41 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 345/926 . 11.92 Official Journal of the European Communities PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negauve Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM H Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pu  100 kg  0103 91 10 84,75 0103 92 11 72,08 0103 92 19 84,75 0203 11 10 110,21 0203 12 11 159,81 0203 12 19 123,44 0203 1911 123,44 0203 19 13 178,54 0203 19 15 95,88 0203 19 55 02-3 7039 178,54 02-3 7054 123,44 0203 19 59 123,44 0203 21 10 110,21 0203 22 11 159,81 0203 22 19 123,44 0203 29 11 123,44 0203 29 13 178,54 0203 29 15 95,88 0203 29 55 02-3 7039 178,54 02-3 7054 123,44 0203 29 59 123,44 0209 00 11 44,08 0209 00 19 48,49 0209 00 30 26,45 0210 11 11 159,81 0210 11 19 123,44 0210 11 31 310,80 0210 11 39 244,67 0210 12 11 95,88 0210 12 19 159,81 0210 19 10 141,07 0210 19 20 154,30 0210 19 30 123,44 0210 19 40 178,54 0210 19 51 02-3 7039 178,54 02-3 7054 123,44 0210 19 59 123,44 0210 19 60 244,67 0210 19 70 307,49 26. 11.92No L 345/10 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ \ DM Fl Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta  100 kg - 0210 19 81 02-3 7039 310,80 02-3 7054 159,81 0210 19 89 159,81 1601 00 10 C) 154,30 160100 91 16-1 7319 0)O 259,00 16-1 7322 (')C) 207,20 1601 00 99 16-1 7319 0)0) 176,34 16-1 7322 OO 141,07 1602 10 00 123,44 1602 20 90 143,27 1602 41 10 16-3 7327 159,81 16-3 7328 270,02 16-3 7329 165,32 1602 42 10 16-3 7327 123,44 16-3 7328 225,93 16-3 7329 154,30 1602 4911 16-3 7327 159,81 16-3 7328 270,02 16-3 7329 154,30 1602 49 13 16-3 7327 123,44 16-3 7328 225,93 16-3 7329 154,30 1602 49 15 16-3 7327 123,44 16-3 7328 225,93 16-3 7329 154,30 1602 49 19 16-3 7327 123,44 16-3 7328 148,78 16-3 7329 119,03 1602 49 30 16-1 7319 123,44 16-1 7322 99,19 1602 49 50 73,84 1602 90 10 ' 143,27 1602 90 51 148,78 1902 20 30 73,84 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the ,weight of the liquid. No L 345/1126. 11.92 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L DIM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg live weight  0102 90 10 (*) 7,777 13 784 1 307,9 1 731,36 0102 90 31 O 7,777 13 784 1 307,9 1 731,36 0102 90 33 0) 7,777 13 784 1 307,9 1 731,36 0102 90 35 C) 7 »777 1^784 1 307,9 1 731,36 0102 90 37 7,777 13 784 1 307,9 1 731,36  100 kg net weight  0201 10 10 14,777 26 191 2 485,0 3 289,59 0201 10 90 14,777 26 191 2 485,0 3 289,59 0201 20 21 14,777 26 191 2 485,0 3 289,59 0201 20 29 14,777 26 191 2 485,0 3 289,59 0201 20 31 11,821 20 952 1 988,0 2 631,67 0201 20 39 11,821 20 952 1 988,0 2 631,67 0201 20 51 17,732 31 429 2 982,0 3 947,50 0201 20 59 17,732 31 429 2 982,0 3 947,50 0201 20 90 11,821 20 952 1 988,0 2 631,67 0201 30 00 20,221 35 840 3 400,5 4 501,54 0202 10 00 13,144 23 296 2 210,3 2 926,00 0202 20 10 O 13,144 23 296 2 210,3 2 926,00 0202 20 30 02-1 7014 2,103 3 727 353,7 468,16 02-1 7018 2,103 3 727 353,7 468,16 02-1 7019 (2) 10,515 18 637 1 768,3 2 340,80 0202 20 50 02-1 7014 3,286 5 824 552,6 731,50 02-1 7018 3,286 5 824 552,6 731,50 02-1 7019 C) 16,430 29120 2 762,9 3 657,50 0202 20 90 O 10,515 18 637 1 768,3 2 340,80 0202 30 10 O 16,430 29 120 2 762,9 3 657,50 0202 30 50 OO 16,430 29 120 2 762,9 3 657,50 0202 30 90 02-2 7034 3,286 5 824 552,6 731,50 02-2 7038 O 16,430 29 120 2 762,9 3 657,50 020610 95 20,221 35 840 3 400,5 4 501,54 0206 29 91 16,430 29 120 2 762,9 3 657,50 021020 10 11,821 20952 1 988,0 2631,67 0210 20 90 16,877 29 912 2 838,1 3 757,05 0210 90 41 16,877 29 912 2 838,1 3 757,05 0210 90 90 16,877 29 912 2 838,1 3 757,05 1602 50 10 16-4 7330 16,877 29 912 2 838,1 3 757,05 16-4 7331 10,110 17 920 1 700,3 2 250,77 16-4 7332 6,766 11 992 1 137,9 1 506,28 1602 90 61 16-4 7332 6,766 11 992 1 137,9 1 506,28 No L 345/ 12 Official Journal of the European Communities 26 . 11 . 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 26. 11.92 Official Journal of the European Communities No L 345/13 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts 1 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt  100 pieces  , 0105 11 00 0,114 145 34,62 0105 19 10 0,332 423 101,03 0105 19 90 0,114 145 34,62  100 kg  0105 91 00 0,494 630 150,46 0105 99 10 0,803 1 025 244,74 0105 99 20 0,762 972 232,02 0105 99 30 0,543 693 165,39 0105 99 50 0,794 1 013 241,84 0207 10 11 0,620 792 189,05 0207 10 15 0,705 900 214,95 0207 10 19 0,769 981 234,19 0207 10 31 0,775 990 236,28 0207 10 39 0,850 1 085 258,99 0207 10 51 0,945 1 206 287,95 0207 10 55 1,148 1 464 349,62 0207 10 59 1,275 1 627 388,48 0207 10 71 1,088 1 388 331,45 0207 10 79 1,190 1 518 362,44 0207 10 90 1,134 1 447 345,48 0207 21 10 0,705 900 214,95 0207 2190 0,769 981 234,19 0207 22 10 0,775 990 236,28 0207 22 90 0,850 1 085 258,99 0207 23 11 1,148 1 464 349,62 0207 23 19 1,275 1 627 388,48 0207 23 51 1,088 1 388 331,45 0207 23 59 1,190 1 518 362,44 0207 23 90 1,134 1 447 345,48 0207 39 11 2,091 2 668 . 637,04 0207 39 13 0,846 1 079 257,61 0207 39 15 0,644 822 196,14 0207 39 17 0,446 569 135,79 0207 39 21 1,164 1 485 354,66 0207 39 23 1,093 1 395 333,17 0207 39 25 1,981 2 528 603,51 0207 39 27 0,446 569 135,79 0207 39 31 1,629 2 078 496,18 0207 39 33 0,935 1 193 284,89 Official Journal of the European Communities 26. 11 . 92No L 345/14 \ Positive I---I-III Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Urs Dkr Lit FF Dr £ Irl Pta  100 kg  0207 39 35 0,644 822 196,14 0207 39 37 0,446 569 135,79 0207 39 41 1,241 1 583 378,04 0207 39 43 0,582 742 177,21 0207 39 45 1,047 1 336 318,97 0207 39 47 1,981 2 528 603,51 0207 39 51 0,446 569 135,79 0207 39 53 2,498 3 188 761,12 0207 39 55 2,091 2 668 637,04 0207 39 57 1,403 1 790 427,33 0207 39 61 1,309 1 670 398,68 0207 39 63 1,247 1 592 380,03 0207 39 65 0,644 822 196,14 0207 39 67 0,446 569 135,79 0207 39 71 1,784 2 277 543,66 0207 39 73 1,164 1 485 354,66 0207 39 75 1,725 2 201 525,54 0207 39 77 1,093 1 395 333,17 0207 39 81 1,636 2 088 498,44 0207 39 83 1,981 2 528 603,51 0207 39 85 0,446 569 135,79 0207 41 10 2,091 2 668 637,04 0207 41 11 0,846 1 079 257,61 0207 41 21 0,644 822 196,14 0207 41 31 0,446 569 135,79 0207 41 41 1,164 1 485 354,66 0207 41 51 1,093 1 395 333,17 0207 41 71 1,981 2 528 603,51 0207 41 90 0,446 569 135,79 0207 42 10 1,629 2 078 496,18 0207 42 11 0,935 1 193 284,89 0207 42 21 0,644 822 196,14 0207 42 31 0,446 569 135,79 0207 42 41 1,241 1 583 378,04 0207 42 51 0,582 742 177,21 0207 42 59 1,047 1 336 318,97 0207 42 71 1,981 2 528 603,51 0207 42 90 0,446 569 135,79 0207 43 11 2,498 3 188 761,12 0207 43 15 2,091 2 668 637,04 0207 43 21 1,403 1 790 427,33 D207 43 23 1,309 1 670 398,68 D207 43 25 1,247 1 592 380,03 3207 43 31 0,644 822 196,14 3207 43 41 0.446 569 135.79 26. 11 . 92 Official Journal of die European Communities No L 345/15 I Positive \ a I I Negative I I CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0207 43 51 1,784 2 277 543,66 0207 43 53 1.164 1 485 354,66 0207 43 61 1,725 2 201 525,54 0207 43 63 1,093 1 395 333,17 0207 43 71 1,636 2 088 498,44 0207 43 81 1,981 2 528 603,51 0207 43 90 ' 0,446 569 135,79 0209 00 90 0,990 1 264 301,75  100 pieces  0407 0011 0,237 302 72,16 0407 0019 0,081 104 24,73 - 100 kg - 0407 00 30 0,716 913 218,01 0408 11 10 3,349 4 273 1 020,28 0408 1911 1,4^0 1 863 444,74 0408 19 19 1,560 1 991 475,26 0408 91 10 3,234 4 127 985,40 0408 99 10 0,830 1 059 252,89 1602 31 11 16-2 7323 1,551 1979 472,55 16-2 7324    1602 31 19 16-2 7323 2,179 2 781 663,86 16-2 7324    1602 3911 2,088 2 665 636,25 1602 39 19 16-2 7323 2,179 2 781 , 663,86 16-2 7324    3502 10 91 2,905 3 707 885,12 3502 10 99 0,394 502 119,91 3502 90 51 2,905 3 707 885,12 3502 90 59 0,394 502 119,91 No L 345/16 Official Journal of the European Communities 26. 11.92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive \ Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ I I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0401 04-1 7058 a+e a+e a+e a+e 0402 10 11 8,821 15 635 1 483,5 1 963,80 0402 10 19 04-3 7059 5,752 10 194 967,2 1 280,40 04-3 7079 8,821 15 635 1 483,5 1 963,80 04-3 7222     0402 10 91 04-4 7089 d+f d+f d+f d+f 0402 10 99 04-4 7089 d + f d+f d+f d+f 0402 21 11 04-2 7744 a+c a+c a+c a+c 0402 21 17 04-6 7098 5,752 10 194 967,2 1 280,40 04-6 7114 a+c a+c a+c a+c 04-6 7224     0402 21 19 04-2 7744 a+c a+c a+c a+c 0402 21 91 04-2 7744 a+c a+c a+c a+c 0402 21 99 04-2 7744 a + c a+c a+c a+c 0402 29 04-2 7744 a+c+f a+c+f a+c+f a+c+f 0402 91 04-2 7744 a + c a+c a+c a+c 0402 99 04-2 7744 a+c+f a+c+ f a+c+f a+c+f 0403 10 02 04-2 7744 a+c a+c a+c a+c 0403 10 04 04-2 7744 a+c a+c a+c a+c 0403 10 06 04-2 7744 a+c a+c a+c a+c 0403 10 12 04-2 7744 a+c+f a+c+f a+c+f a+c+ f 0403 10 14 04-2 7744 a+c+f a + c+f a + c+f a+c+f 0403 10 16 04-2 7744 a+c+f a+c+f a+c+ f a+c+ f 0403 10 22 04-2 7744 a+c a+c a+c a+c 0403 10 24 04-2 7744 a + c a+c a+c a+c 0403 10 26 04-2 7744 a + c a+c a+c a+c 0403 10 32 04-2 7744 a+c+f a+c+ f a + c+f a + c+f 0403 10 34 04-2 7744 a+c+f a+c+f a+c+f a+c+f 0403 10 36 04-2 7744 a+c+f a+c+f a+c+ f a + c+f 0403 90 11 04-5 7093 5,752 10 194 967,2 1 280,40 04-5 7097 8,821 15 635 1 483,5 1 963,80 04-5 7223     0403 90 13 04-6 7098 5,752 10 194 967,2 1 280,40 04-6 7114 a + c a+c a+c a+c 04-6 7224     0403 90 19 04-2 7744 a+c a+c a+c a+c 0403 90 31 04-4 7089 d + f d + f d+f d+f 0403 90 33 04-2 7744 a+c+f a+c+f a+c+f a+c+ f 0403 90 39 04-2 7744 a+c+f a + c+f a+c+f a+c+f 26. 11 . 92 Official Journal of the European Communities No L 345/ 17 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain ~ Pta  100 kg  0403 90 51 04-2 7744 a + c a+c a+c a+c 0403 90 53 04-2 7744 a + c a+c a+c a+c 0403 90 59 04-2 7744 a+c a+c a+c a+c 0403 90 61 04-2 7744 a+c+f a+c+ f a+c+f a+c+ f 0403 90 63 04-2 7744 a+c+f a+c+f a+c+f a+c+ f 0403 90 69 04-2 7744 a+c+ f a + c+f a+c+f a+c+ f 0404 90 11 04-2 7744 a+c a+c a+c a+c 0404 90 13 04-2 7744 i a+c a+c a+c a+c 0404 90 19 04-2 7744 a+c a+c a+c a+c 0404 90 31 04-2 7744 a+c a+c a+c a+c 0404 90 33 04-2 7744 a+c a+c a + c a+c 0404 90 39 04-2 7744 a + c a+c a+c a+c 0404 90 51 04-2 7744 a+c+f a+c+f a+c+f a+c+f 0404 90 53 04-2 7744 a + c+f a+c+f a+c+f a + c+f 0404 90 59 04-2 7744 a+c+f a+c+f a+c+f a + c+f 0404 90 91 04-2 7744 a+c+ f a+c+ f a+c+f a + c + f 0404 90 93 04-2 7744 a+c+f a + c+f a+c+f a+c+f 0404 90 99 04-2 7744 a+c + f a + c+f a+c+f a + c+f 0405 04-7 7118 5,085 9 013 855,2 1 132,08 04-7 7119 5,212 9 239 876,6 1 160,38 04-7 7134 7,380 13 079 1 241,0 1 642,81 04-7 7138 7,564 13 406 1 272,0 1 683,88 04-7 7139 8,023 14 219 1 349,1 1 785,95 04-7 7154 8,223 14 575 1 382,9 1 830,60 04-7 7189 14,613 25 900 2 457,4 3 253,09 04-7 7193 14,978 26 547 2 518,9 3 334,42 04-7 7197 b x coef b x coef b x coef b x coef 04-7 7199 b x coef b x coef b x coef b x coef 04-7 7218 b x coef b x coef b x coef b x coef 04-7 7225 b b b b 04-7 7281 b x coef b x coef b x coef b x coef 0406 10 20 04-8 7226     04-8 7227 10,968 19 441 1 844,6 2 441,77 04-8 7228 12,524 22 197 2 106,1 . 2 788,00 04-8 7229 7,541 13 365 1 268,1 1 678,72 04-8 7230 9,813 17 392 1 650,2 2 184,50 04-8 7231 3,428 6 075 576,4 763,05 04-8 7232 4,986 8 837 838,4 1 109,91 0406 10 80 04-8 7226     04-8 7228 12,524 22 197 2 106,1 2 788,00 04-8 7230 9,813 17 392 1 650,2 2 184,50 04-8 7232 4,986 8 837 838,4 1 109,91 0406 20 10     0406 20 90 04-9 7233 12,524 22 197 2 106,1 2 788,00 04-9 7234 16,981 30 098 2 855,7 3 780,37 No L 345/ 18 Official Journal of the European Communities 26. 11.92 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta - 100 kg  0406 30 10 04-10 7235     04-10 7236 4,504 7 982 757,4 1 002,58 04-10 7237 6,606 11 708 1 110,8 1 470,50 04-10 7238 9,612 17 035 1 616,4 2 139,69 04-10 7239 11,398 20 202 1 916,8 2 537,45 0406 30 31 04-10 7235     04-10 7236 4,504 7 982 757,4 1 002,58 04-10 7237 6,606 11 708 1 110,8 1 470,50 04-10 7238 9,612 17 035 1 616,4 2 139,69 0406 30 39 04-10 7235     04-10 7238 9,612 17 035 1 616,4 2 139,69 04-10 7239 11,398 20 202 1 916,8 2 537,45 0406 30 90 11,398 20 202 1 916,8 2 537,45 0406 40 00 04-11 7240     04-11 7241 11,855 21 011 1 993,6 2 639,07 0406 90 11 04-12 7242 9,813 17 392 1 650,2 2 184,50 04-12 7243     04-12 7244 10,968 19 441 1 844,6 2 441,77 04-12 7245 12,524 22 197 2 106,1 2 788,00 04-12 7246 7,541 13 365 1 268,1 1 678,72 04-12 7247 9,813 17 392 1 650,2 2 184,50 0406 90 13 04-13 7248     04-13 7250 14,658 25 979 2 464,9 3 263,04 0406 90 15 04-13 7248     04-13 7250 14,658 25 979 2 464,9 3 263,04 0406 90 17 04-13 7248     04-13 7249 9,813 17 392 1 650,2 2 184,50 04-13 7250 14,658 25 979 2 464,9 3 263,04 0406 90 19  -    0406 90 21 04-14 7251     04-14 7252 13,431 23 806 2 258,7 2 990,08 0406 90 23 04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 25 04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 27 04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 26. 11 . 92 Official Journal of the European Communities No L 345/19 Posiuve Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irt Pta  100 kg  0406 90 27 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 29 04-15 7253     04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 31 04-15 7253     04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 33 04-15 7253    - _ 04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 35 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 37 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1650,2 2 184,50 0406 90 39 04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 50 04-15 7253 ,    04-15 7254     04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 61     0406 90 63     0406 90 69 16,981 30 098 2 855,7 3 780,37 0406 90 73 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 No L 345/20 Official Journal of the European Communities 26. 11 . 92 \ \ Positive \ Negative l CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit ' FF Dr £ Irl Pta  100 kg  0406 90 73 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 75 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 77 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 79 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 81 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 85 04-16 7259     04-16 7274 10,968 19 441 1 844,6 2 441,77 04-16 7277 12,524 22 197 2 106,1 2 788,00 04-16 7278 7,541 13 365 1 268,1 1 678,72 04-16 7279 9,813 17 392 1 650,2 2 184,50 0406 90 89 04-15 7253     04-15 7254   .   04-15 7255 10,968 19 441 1 844,6 2 441,77 04-15 7256 12,524 22 197 2 106,1 2 788,00 04-15 7257 7,541 13 365 1 268,1 1 678,72 04-15 7258 9,813 17 392 1 650,2 2 184,50 0406 90 93 04-8 7226     04-8 7231 3,428 6 075 576,4 763,05 04-8 7232 4,986 8 837 838,4 1 109,91 0406 90 99 04-8 7226     04-8 7228 12,524 22 197 2 106,1 2 788,00 04-8 7230 9,813 17 392 1 650,2 2 184,50 04-8 7232 4,986 8 837 838,4 1 109,91 2309 10 15 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4.193 7 431 705.1 933.38 No L 345/2126. 11 . 92 Official Journal of the European Communities l Positive \ Negative I i CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 10 15 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 , 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     2309 10 19 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     2309 10 39 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 No L 345/22 Official Journal of the European Communities 26. 11.92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 10 39 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     2309 10 59 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     230910 70 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 ¢ 1178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 26. 11.92 Official Journal of the European Communities No L 345/23 Positive Negative Germany Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Dkr Lit FF Dr £ Irl PtaDM F1 Esc £ Bfrs/Lfrs  100 kg  2309 10 70 23-14 7885     2309 90 35 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 , 1 246,1 1 649,59 23-14 7584 7,939 14072 1 335,1 1 767,42 23-14 7885     2309 90 39 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     2309 90 49 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5.031 8 917 846.1 1 120.05 No L 345/24 Official Journal of the European Communities 26. 11 . 92 \ Positive --mmm- Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 49 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 , 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     2309 90 59 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 , 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885     230990 70 23-14 7553 1,118 1 982 188,0 248,90 23-14 7554 2,236 3 963 376,0 497,80 23-14 7555 3,354 5 945 564,1 746,70 23-14 7556 4,193 7 431 705,1 933,38 23-14 7557 4,696 8 323 789,7 1 045,38 23-14 7558 5,031 8 917 846,1 1 120,05 23-14 7559 0,166 295 28,0 37,02 23-14 7569 0,333 589 55,9 74,04 23-14 7573 0,499 884 83,9 111,06 23-14 7574 0,624 1 105 104,9 138,82 23-14 7577 0,698 1 238 117,5 155,48 23-14 7578 0,748 1 326 125,8 166,59 23-14 7579 1,764 3 127 296,7 392,76 26.11.92 Official Journal of the European Communities No L 345/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 70 23-14 7580 3,529 6 254 593,4 785,52 23-14 7581 5,293 9 381 890,1 1 178,28 23-14 7582 6,616 11 726 1 112,6 1 472,85 23-14 7583 7,410 13 133 1 246,1 1 649,59 23-14 7584 7,939 14 072 1 335,1 1 767,42 23-14 7885      % milk fat/100 kg product  a 0,163 289 27,4 36,300 b 0,179 317 30,1 39,820  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product  c 0,075 134 12,7 16,787  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,088 156 14,8 19,638  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,007 12 1,2 1,526  % sucrose/100 kg product  f . 0,030 53 5,0 7,619 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these produpts and the lactose content of the addedwhey. No L 345/26 Official Journal of the European Communities 26. 11 . 92 PART 6 SECTOR WINE Monetary compensatory amounts l Positive MIIIIIMIIII Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands t F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (J) 1 747 498,52 22-5 7432 (2) 1 747 498,52 22-5 7434 (*) 75 21,49 22,-5 7435 (') 75 21,49 22-5 7437 (') 75 21,49 22-5 7587 (a) 1 747 498,52 22-5 7588 (') 75 21,49 2204 21 29 22-6 7438 O 1 224 349,26 22-6 7439 (*) 1 224 349,26 22-6 7441 (') 75 21,49 22-6 7442 (') 75 21,49 22-6 7444 (x) 75 21,49 22-6 7589 (J) 1 224 349,26 22-6 7590 C) 75 21,49 2204 21 35 22-8 7449 (J) 1 747 498,52 22-8 7451 O 75 21,49 22-8 7452 (*) 75 21,49 22-8 7454 (l) 75 21,49 22-8 7591 O 1 747 498,52 22-8 7592 0) 75 21,49 2204 21 39 22-9 7455 (J) . 1 224 349,26 22-9 7457 (') 75 21,49 22-9 7458 (') 75 21,49 22-9 7469 (*) 75 21,49 22-9 7593 (l) 1 224 349,26 22-9 7594 (1) 75 21,49 2204 29 10 22-3 7426 ( ») 75 21,49 2204 29 25 22-11 7478 (2) 1 747 498,52 22-11 7479 (*)  ' 1 747 498,52 22-11 7480 (2) 1 747 498,52 22-11 7481 (2) 1 747 498,52 22-11 7483 C) 75 21,49 22-11 7484 C) 75 21,49 22-11 7486 O 75 21,49 22-11 7595 O 1 747 498,52 22-11 7596 C) 75 21,49 2204 29 29 22-12 7487 (J) 1 224 349,26 22-12 7488 (*) 1 224 349,26 22-12 7490 O 75 21,49 22-12 7491 (') 75 21,49 26. 11 . 92 Official Journal of the European Communities No L 345/27 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 29 22-12 7493 (l) 75 21,49 22-12 7597 (*) 1 224 349,26 22-12 7598 (') 75 21,49 2204 29 35 22-14 7498 (2) 1 747 498,52 22-14 7499 (2) 1 747 498,52 22-14 7518 (l) 75 21,49 22-14 7519 C) 75 21,49 22-14 7523 (') 75 21,49 22-14 7599 (*) 1 747 498,52 22-14 7614 (*) 75 21,49 2204 29 39 22-15 7524 (*) 1 224 349,26 22-15 7526 (l) 75 21,49 22-15 7527 (') 75 21,49 22-15 7529 (l) 75 21,49 22-15 7618 O 1 224 349,26 22-15 7619 C) 75 21,49 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi . No L 345/28 Official Journal of the European Communities 26. 11 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1701 11 10 17-5 7334 (') 2,490 4 413 418,8 635,33 17-5 7335 2,490 4 413 418,8 635,33 1701 11 90 17-5 7334 (') 2,490 4 413 418,8 635,33 17-5 7335 2,490 4 413 418,8 635,33 1701 12 10 17-5 7334 (') 2,490 4 413 418,8 635,33 17-5 7335 2,490 4 413 418,8 635,33 1701 12 90 17-5 7334 (') 2,490 4 413 418,8 635,33 17-5 7335 2,490 4 413 418,8 635,33 1701 91 00 17-6 7337 (*) 2,989 5 298 502,7 761,88 1701 99 10 17-7 7340 2,989 5 298 502,7 761,88 1701 99 90 17-7 7340 2,989 5 298 502,7 761,88  100 kg of dry matter  1702 30 10 17-8 7341 2,989 5 298 502,7 681,36 1702 40 10 17-8 7341 2,989 5 298 502,7 681,36 1702 60 10 17-8 7341 2,989 5 298 502,7 681,36  % sucrose content and 100 kg net  1702 60 90 17-10 7345 (3) 0,0299 52,98 5,027 7,619 17-10 7346 (3) 0,0299 52,98 5,027 7,619 17-10 7347 (J) 0,0299 52,98 5,027 7,619  100 kg of dry matter  1702 90 30 17-8 7341 2,989 5 298 502,7 681,36  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (3) 0,0299 52,98 5,027 7,619 17-11 7350 (J) 0,0299 52,98 5,027 7,619 17-11 7351 (J) 0,0299 52,98 5,027 7,619 1702 90 71 17-12 7353 (3) 0,0299 52,98 5,027 7,619 1702 90 90 17-10 7345 (3) 0,0299 52,98 5,027 7,619 17-10 7346 (J) 0,0299 52,98 5,027 7,619 17-10 7347 (5) 0,0299 52,98 5,027 7,619  100 kg of dry matter  2106 90 30 21-5 7419 2,989 5 298 502,7 681,36  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (3) 0,0299 52,98 5,027 7,619 21-6 7424 (3) 0,0299 52,98 5,027 7,619 21-6 7425 (3) , 0,0299 52,98 5,027 7,619 26 . 11.92 Official Journal of the European Communities No L 345/29 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports. / No L 345/30 Official Journal of the European Communities 26. 11.92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 10 51 7,939 14 072 1 335,2 1 767,42 0403 10 53 8,809 15 687 1 487,0 1 967,43 0403 10 59 12,501 22 157 2 102,4 2 782,99 0403 10 91     0403 10 93     040310 99     0403 90 71 7,939 14 072 1 335,2 1 767,42 0403 90 73 8,809 15 687 1 487,0 1 967,43 0403 90 79 12,501 22 157 2 102,4 2 782,99 0403 90 91     0403 90 93     0403 90 99     1517 1010    '  1517 90 10     1704 10 11     1704 10 19     1704 10 91    506,71 1704 10 99    506,71 1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 » 1704 90 75 17-1 » 1704 90 81 17-2 * 17-2 7632     1704 90 99 17-3 * 17-3 7632     1806 20 10 18-1 » 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 3,107   736,34 1806 90 11 18-4 » No L 345/3126. 11.92 Official Journal of the European Communities l ' \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632     1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 » 1902 11 10     1902 11 90     1902 1911     1902 19 19     1902 19 90     1902 40 10     1903 00 00     1905 30 11 19-1 * 1905 30 19 19-1 » 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 » 1905 30 91 19-1 » 1905 30 99 19-1 » 1905 40 00 19-3     19-3 7633     19-3 7634    555,82 1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10     2105 00 91 21-3 6585    493,00 21-3 7585    589,65 2105 00 99 21-4 6586 2,960   678,66 21-4 7586 3,621 6 444  825,74 2106 10 90 21-2 » 2106 90 99 21-1 * 21-1 7001     21-1 7002     21-1 7003     21-1 7004     No L 345/32 Official Journal of the European Communities 26. 11 . 92 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 7635     21-1 7636     21-1 7637     21-1 7642    637,69 2905 44 11     2905 44 19    617,12 2905 44 91     2905 44 99 3,443 6 103  877,69 3505 10 10     3505 10 90     3823 60 11     3823 60 19    617,12 3823 60 91     3823 60 99 3,443 6 103  877,69  7001      7002      7003    _  7004    637,69  7005      7006      7007    __  7008    519,20  7009 2,824   711,19  7010      7011      7012    465,60  7013    602,74  7015      7016      7017    555,82  7020      7021      7022    556,00  7023 2,860   693,14  7024 3,613 6 404  885,13  7025      7026    485,51  7027    629,50  7028 3,182   766,64  7029 3,935 6 976  958,63  7030      7031    569,05  7032 3,010   713,04  7033 3,548 6 291  850,18  7035    494,70 26. 11.92 Official Journal of the European Communities No L 345/33 I \ II Positive \ Negative CN code Table Additionalcode Notes Germany Nether-, lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain II DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Ptt  100 kg  7036 2,841   659,27 7037 3,406 6 038  803,26 7040 3,334 5 910  742,32 7041 3,980 7 054  906,89 7042 4,545 8 056  1 050,88 7043 5,083 9 009  1 188,02 7044 5,836 10 344 981,6 1 380,01 7045 3,656 6 482  815,82 7046 4,302 7 626  980,39 7047 4,867 8 628  1 124,38 7048 5,405 9 581 909,1 1 261,52 7049 6,158 10 916 1035,8 1 453,51 7050 4,022 7 132  899,36 7051 4,668 8 276  1063,93 7052 5,233 9 278 880,2 1 207,92 7053 5,771 10 231 970,7 1 345,06 7055 4,418 7 832  989,58 7056 5,064 8 976  1 154,15 7057 5,629 9 978 946,8 1 298,14 7060 5,954 10 554 1001,4 1 325,57 7061 6,600 11 698 1 110,0 1 490,14 7062 7,165 12 700 1205,0 1634,13 7063 7,703 13 653 1295,5 1 771,27 7064 8,456 14 988 1422,2 1963,26 7065 6,276 11 126 1 055,6 1 399,07 7066 6,922 12 270 1 164,2 1 563,64 7067 7,487 13 272 1 259,2 1 707,63 7068 8,025 14 225 1 349,7 1 844,77 7069 8,778 15 560 1 476,4 2 036,76 7070 6,642 11 776 1 117,2 1 482,61 7071 7,288 12 920 1 225,8 1 647,18 7072 7,853 13 922 1 320,8 1 791,17 7073 8,391 14 875 1 411,3 1 928,31 7075 7,038 12 476 1 183,8 1 572,83 7076 7,684 13 620 1 292,4 1 737,40 7077 8,249 14 622 1 387,4 1 881,39 7080 11,591 20 544 1 949,3 2 580,43 7081 12,237 21 688 2 057,9 2 745,00 7082 12,802 22 690 2 152,9 2 888,99 7083 13,340 23 643 2 243,4 3 026,13 7084 14,093 24 978 2 370,1 3 218,12 7085 11,913 21 116 2 003,5 2653,93 7086 12,559 22 260 2 112,1 2 818,50 7087 13,124 23 262 2 207,1 2 962,49 7088 13.662 24 215 2 297.6 3 099.63 No L 345/34 Official Journal of the European Communities 26. 11 . 92 || l Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7090 12,279 21 766 2 065,1 2 737,47 7091 12,925 22 910 2 173,7 2 902,04 7092 13,490 23 912 2 268,7 3 046,03 7095 12,675 22 466 2 131,7 2 827,69 7096 13,321 23 610 2 240,3 2 992,26 7100 0)     7101 0)     7102 0)     7103 O    535,73 7104 (') 2,906   727,72 7105 O     7106 0)  _____ 7107 O    472,09 7108 O _____ 609,23 7109 C) 3,228   801,22 7110 O     7111 (')     7112 C) - -  555,63 7113 C) 2,841   692,77 7115 O     7116 O   _ 501,86 7117 O 2,699   645,85 7120 O     7121 O  _  502,04 7122 C) 2,726   646,03 7123 O 3,264 5 786  783,17 7124 0) 4,017 7 121  975,16 7125 C)     7126 C)    575,54 7127 (') 3,048   719,53 7128 O 3,586 6 358  856,67 7129 0) 4,339 7 693  1 048,66 7130 0)    494,51 7131 0) 2,849   659,08 7132 C) 3,414 6 055  803,07 7133 0) 3,952 7 008  940,21 7135 O    584,73 7136 0) 3,245 5 753  749,30 7137 (') 3,810 6 755  893,29 7140 0) 3,738 6 627  832,35 7141 O 4,384 7 771  996,92 7142 O 4,949 8 773  1 140,91 7143 0) 5,487 9 726 922,9 1 278,05 7144 0) 6,240 11 061 1 049,6 1 470,04 7145 (') 4,060 7 199  905,85 26. 11 . 92 Official Journal of the European Communities No L 345/35 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg  7146 (') 4,706 8 343  1 070,42 7147 0) 5,271 9 345 886,6 1 214,41 7148 O 5,809 10 298 977,1 1 351,55 7149 (l) 6,562 11 633 1 103,8 1 543,54 7150 (') 4,426 7 849  989,39 7151 O 5,072 8 993  1 153,96 7152 (') 5,637 9 995 948,2 1 297,95 7153 0) 6,175 10 948 1 038,7 1 435,09 7155 O 4,822- 8 549  1 079,61 7156 O 5,468 9 693 919,8 1 244,18 7157 O 6&gt;033 10695 1 014,8 1 388,17 7160 0) 6,358 11 271 1 069,4 1 415,60 7161 C) 7,004 12 415 1 178,0 1 580,17 7162 O 7,569 13 417 1 273,0 1 724,16 7163 O 8,107 14 370 1 363,5 1 861,30 7164 (*) 8,860 15 705 1 490,2 2 053,29 7165 0) 6,680 11 843 1 123,6 1 489,10 7166 (l) 7,326 12 987 1 232,2 1 653,67 7167 (') 7,891 13 989 1 327,2 1 797,66 7168 0) 8,429 14 942 1 417,7 1 934,80 7169 O 9,182 16 277 1 544,4 2 126,79 7170 0) 7,046 12 493 1 185,2 1 572,64 7171 (') 7,692 13 637 1 293,8 1 737,21 7172 0) 8,257 14 639 1 388,8 1 881,20 7173 O 8,795 15 592 1 479,3 2 018,34 7175 0 7,442 13 193 1 251,8 1 662,86 7176 (*) 8.088 14 337 1 360,4 1 827,43 7177 (l) 8,653 15 339 1 455,4 1 971,42 7180 C) 11,995 21 261 2 017,3 2 670,46 7181 C) 12,641 22 405 2 125,9 2 835,03 7182 (l) 13,206 23 407 2 220,9 2 979,02 7183 (l) 13,744 24 360 2 311,4 3 116,16 7185 0) 12,317 21 833 2 071,5 2 743,96 7186 (') 12,963 22 977 2 180,1 2 908,53 7187 (') 13,528 23 979 2 275,1 3 052,52 7188 ( ») 14,066 24 932 2 365,6 3 189,66 7190 (') 12,683 22 483 2 133,1 2 827,50 7191 0 13,329 23 627 2 241,7 2 992,07 7192 (l) 13,894 24 629 2 336,7 3 136,06 7195 0) 13,079 23 183 2 199,7 2 917,72 7196 (') 13,725 24 327 2 308,3 3 082,29 7200 O 2,715   605,58 7201 (l) 3,361 5 970  770,15 7202 0) 3,926 6 972  914,14 7203 (') 4,464 7 925  1 051,28 No L 345/36 Official Journal of the European Communities 26 . 11.92 Positive Negauve Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pu  100 kg  7204 O 5,217 9 260 878,4 1 243,27 7205 O 3,037   679,08 7206 C) 3,683 6 542  843,65 7207 (l) 4,248 7 544  987,64 7208 C) 4,786 8 497  1 124,78 7209 0) 5,539 9 832 932,6 1 316,77 7210 ( ») 3,403 6 048  762,62 7211 0) 4,049 7 192  927,19 7212 O 4,614 8 194  1 071,18 7213 C) 5,152 9 147  1 208,32 7215 0) 3,799 6 748  852,84 7216 O 4,445 7 892  1 017,41 7217 0) 5,010 8 894  1 161,40 7220 O 4,195 7 450  943,06 7221 O 4,841 8 594  1 107,63 7260 0) 6,446 11 425 1 084,0 1 434,93 7261 O 7,092 12 569 1 192,6 1 599,50 7262 (*) 7,657 13 571 1 287,6 1 743,49 7263 0) 8,195 14 524 1 378,1 1 880,63 7264 0 8,948 15 859 1 504,8 2 072,62 7265 O 6,768 11 997 1 138,2 1 508,43 7266 0) 7,414 13 141 1 246,8 1 673,00 7267 C) 7,979 14 143 1 341,8 1 816,99 7268 O 8,517 15 096 1 432,3 1 954,13 7269 (') 9,270 16 431 1 559,0 2 146,12 7270 (') 7,134 12 647 1 199,8 1 591,97 7271 O 7,780 13 791 1 308,4 1 756,54 7272 ( ») 8,345 14 793 1 403,4 1 900,53 7273 0) 8,883 15 746 1 493,9 2 037,67 7275 (') 7,530 13 347 1 266,4 1 682,19 7276 C) 8,176 14 491 1 375,0 1 846,76 7300 0) 3,613 6 427  806,32 7301 0) 4,259 7 571  970,89 7302 0) 4,824 8 573  1 114,88 7303 (') 5,362 9 526 903,4 1 252,02 7304 0) 6,115 10 861 1 030,1 1 444,01 7305 (') 3,935 6 999  879,82 7306 O 4,581 8 143  1 044,39 7307 0 5,146 9 145  1 188,38 7308 (') 5,684 10 098 957,6 1 325,52 7309 0) M37 11 433 1 084,3 1 517,51 7310 C) 4,301 7 649  963,36 7311 (') 4,947 8 793  1 127,93 7312 0) 5,512 9 795 928,7 1 271,92 7313 f1) 6.050 10 748 1 019.2 1 409.06 26. 11.92 Official Journal of the European Communities No L 345/37 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Ptt  100 kg  7315 0) 4,697 8 349  1 053,58 7316 (l) 5,343 9 493 900,3 1 218,15 7317 O 5,908 10 495 995,3 1 362,14 7320 C) 5,093 9 051  1 143,80 7321 (') 5,739 10 195 966,9 1 308,37 7360 C) 6,985 12 380 1 174,7 1 554,97 7361 0) 7,631 13 524 1 283,3 1 719,54 7362 O 8,196 14 526 1 378,3 1 863,53 7363 C) 8,734 15 479 1 468,8 2 000,67 7364 O 9,487 16 814 1 595,5 2 192,66 7365 O 7,307 12 952 1 228,9 1 628,47 7366 0) 7,953 14 096 1 337,5 1 793,04 7367 (') 8,518 15 098 1 432,5 1 937,03 7368 O 9,056 16 051 1 523,0 2 074,17 7369 0) 9,809 17 386 1649,7 2 266,16 7370 (*) 7,673 13 602 1 290,5 1 712,01 7371 0) 8,319 14 746 1 399,1 1 876,58 7372 ( ») 8,884 15 748 1 494,1 2 020,57 7373 (*) 9,422 16 701 1 584,6 2 157,71 7375 C) 8,069 14 302 1 357,1 1 802,23 7376 O 8,715 15 446 1 465,7 1966,80 7378 O 8,465 15 004 1 423,7 1 892,45 7400 O 4,503 8 011  1 005,07 7401 O 5,149 9 155  1 169,64 7402 O 5,714 10 157 963,2 1 313,63 7403 O 6,252 11 110 1 053,7 1 450,77 7404 (') 7,005 12 445 1 180,4 1 642,76 7405 0) 4,825 8 583  1 078,57 7406 (*) 5,471 9 727 922,4 1 243,14 7407 (*) 6,036 10 729 1 017,4 1 387,13 7408 0) 6,574 11 682 1 107,9 1 524,27 7409 O 7,327 13 017 1 234,6 1 716,26 7410 C) 5,191 9 233  1 162,11 7411 (*) 5,837 10 377 984,0 1 326,68 7412 0) M02 11 379 1 079,0 1 470,67 7413 C) 6,940 12 332 1 169,5 1 607,81 7415 (l) 5,587 9 933 942,0 1 252,33 7416 C) 6,233 11 077 1 050,6 1 416,90 7417 ( ») 6,798 12 079 1 145,6 1 560,89 7420 0 5,983 10 635 1 008,6 1 342,55 7421 0) 6,629 11 779 1 117,2 1 507,12 7460 (') 7,444 13 195 1 252,0 1 657,33 7461 0) 8,090 14 339 1 360,6 1 821,90 7462 O 8,655 15 341 1 455,6 1 965,89 7463 n 9.193 16 294 1 546.1 2 103.03 No L 345/38 Official Journal of the European Communities 26 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrj/Lfri Dkr Lit FF Dr £ Irl Pu  100 kg  7464 C) 9,946 17 629 1 672,8 2 295,02 7465 (') 7,766 13 767 1 306,2 1 730,83 7466 C) 8,412 14 911 1 414,8 1 895,40 7467 (') 8,977 15 913 1 509,8 2 039,39 7468 O 9 »515 16 866 1 600,3 2 176,53 7470 (') 8,132 14 417 1 367,8 1 814,37 7471 (') 8,778 15 561 1 476,4 1978,94 7472 (*) 9,343 16 563 1 571,4 2 122,93 7475 C) 8,528 15 117 1 434,4 1 904,59 7476 C) 9,174 16 261 1 543,0 2 069,16 7500 ( ¢) 5,203 9 263 878,0 1 161,78 7501 (') 5,849 10 407 986,6 1 326,35 7502 (') 6,414 11409 1 081,6 1 470,34 7503 (') 6,952 12 362 1 172,1 1 607,48 7504 ( ») 7,705 13 697 1 298,8 1 799,47 7505 C) 5,525 9 835 932,2 1 235,28 7506 (') 6,171 10 979 1 040,8 1 399,85 7507 ( «) 6,736 11 981 1 135,8 1 543,84 7508 0) 7,274 12 934 1 226,3 1680,98 7509 (') 8.027 14 269 1 353,0 1 872,97 7510 0) 5,891 10 485 993,8 1 318,82 7511 (') 6,537 11 629 1 102,4 1 483,39 7512 (') 7,102 12 631 1 197,4 1 627,38 7513 C) 7,640 13 584 1 287,9 1 764,52 7515 O 6,287 11 185 1 060,4 1 409,04 7516 C) 6,933 12 329 1 169,0 1 573,61 7517 (') 7,498 13 331 1 264,0 1 717,60 7520 0) 6,683 11 887 1 127,0 1 499,26 7521 0) 7,329 13 031 1 235,6 1663,83 7560 C) 7 »856 13 924 1 321,2 1 749,02 7561 (') 8,820 15 631 1 483,3 1 984,29 7562 0) 9,067 16 070 1 524,8 2 057,58 7563 O 9,605 17 023 1615,3 2 194,72 7564 0) 10,358 18 358 1 742,0 2 386,71 7565 C) 8,178 14 496 1 375,4 1 822,52 7566 C) 8,824 15 640 1 484,0 1 987,09 7567 (') 9,389 16 642 1 579,0 2 131,08 7568 (') 9,927 17 595 1 669,5 2 268,22 7570 (') 8,544 15 146 1 437,0 1 906,06 7571 (') 9,190 16 290 1 545,6 2 070,63 7572 0 9,755 17 292 1 640,6 2 214,62 7575 (') 8,940 15 846 1 503,6 1 996,28 7576 (') 9,586 16 990 1612,2 2 160,85 7600 (') 7,878 13 965 1 325,0 1 753,99 7601 (*) 8.524 15 109 1 433.6 1 918.56 26 . 11.92 Official Journal of the European Communities No L 345/39 IIll Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ lill DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7602 0) 9,089 16 111 1 528,6 2 062,55 7603 C) 9,627 17 064 1 619,1 2 199,69 7604 0) 10,380 18 399 1 745,8 2 391,68 7605 C) 8,200 14 537 1 379,2 1 827,49 7606 O 8&gt;846 15681 1 487,8 1 992,06 7607 C) 9,411 16 683 , 1 582,8 2 136,05 7608 0) 9,949 17 636 1 673,3 2 273,19 7609 0) 10,702 18 971 1 800,0 2 465,18 7610 C) 8 &gt;566 15 187 1 440,8 1 911,03 7611 O 9,212 16 331 1 549,4 2 075,60 7612 ( ») 9,777 17 333 1 644,4 2 219,59 7613 O 10,315 18 286 1 734,9 2 356,73 7615 C) 8,962 15 887 1 507,4 2 001,25 7616 O 9,608 17 031 1 616,0 2 165,82 7620 C) 9,358 16 589 1 574,0 2 091,47 7700 C) 9,0S3 16 099 1 527,6 2 022,06 7701 C) 9,729 17 243 1 636,2 2 186,63 7702 0)&lt; 10,294 18 245 1 731,2 2 330,62 7703 (') 10,832 19 198 1 821,7 2 467,76 7705 C) 9,405 16 671 1 581,8 2 095,56 7706 C) 10,051 17 815 1 690,4 2 260,13 7707 (') 10,616 18 817 1 785,4 2 404,12 7708 0) 11,154 19 770 1 875,9 2 541,26 7710 0) 9,771 17 321 1643,4 2 179,10 7711 (') 10,417 18 465 1 752,0 2 343,67 7712 0) 10,982 19 467 1 847,0 2 487,66 7715 O 10,167 18 021 1 710,0 2 269,32 7716 C) 10,813 19 165 1 818,6 2 433,89 7720 (') 8,493 15 052 1 428,2 1 890,62 7721 0) 9,139 16 196 1 536,8 2 055,19 7722 0) 9,704 17 198 1631,8 2 199,18 7723 (') 10,242 18 151 1 722,3 2 336,32 7725 C) 8,815 15 624 1 482,4 1 964,12 7726 C) 9,461 16 768 1 591,0 2 128,69 7727 C) 10,026 17 770 1 686,0 2 272,68 7728 C) 10,564 18 723 1 776,5 2 409,82 7730 (') 9,181 16 274 1 544,0 2 047,66 7731 C) 9,827 17 418 1 652,6 2 212,23 7732 O 10,392 18 420 1 747,6 2 356,22 7735 (') 9,577 16 974 1 610,6 2 137,88 7736 0) 10,223 18 118 1 719,2 2 302,45 7740 C) 10,919 19 353 1 836,3 2 430,79 7741 C) 11,565 20 497 1 944,9 2 595,36 7742 0) 12,130 21 499 2 039,9 2 739,35 7745 0) 11.241 19 925 1 890.5 2 504.29 No L 345/40 Official Journal of the European Communities 26. 11.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta  100 kg  7746 (') 11,887 21 069 1 999,1 2 668,86 7747 (') 12,452 22 071 2 094,1 2 812,85 7750 O 11,607 20 575 1 952,1 2 587,83 7751 O 12,253 21 719 2 060,7 2 752,40 7758     7759    502,05 7760 O 13,345 23 653 2 244,3 2 970,97 7761 (') 13,991 24 797 2 352,9 3 135,54 7762 C) 14,556 25 799 2 447,9 3 279,53 7765 0) 13,667 24 225 2 298,5 3 044,47 7766 C) 14,313 25 369 2 407,1 3 209,04 7768    584,92 7769 3,237 5 738  749,49 7770 (') 14,033 24 875 2 360,1 3 128,01 7771 (') 14,679 26 019 2 468,7 3 292,58 7778 4,814 8 534  1 079,80 7779 5,460 9 678 918,4 1 244,37 7780 (') 15,772 27 954 2 652,4 3 511,14 7781 O 16,418 29 098 2 761,0 3 675,71 7785 O 16,094 28 526 2 706,6 3 584,64 7786 O 16,740 29 670 2 815,2 3 749,21 7788 7,434 13 178 1 250,4 1 663,05 7789 8,080 14 322 1 359,0 1 827,62 7798 C)     7799 (l)    592,08 7800 16,513 29 269 2 777,1 3 676,23 7801 17,159 30 413 2 885,7 3 840,80 7802 17,724 31 415 2 980,7 3 984,79 7805 16,835 29 841 2 831,3 3 749,73 7806 17,481 30 985 2 939,9 3 914,30 7807 18,046 31 987 3 034,9 4 058,29 7808 0) 2,995   674,95 7809 C) 3,641 6 455  839,52 7810 17,201 30 491 2 892,9 3 833,27 7811 17,847 31 635 3 001,5 3 997,84 7818 (l) 5,218 9 251 877,8 1 169,83 7819 O 5,864 10 395 986,4 1 334,40 7820 O 16,917 29 986 2 845,1 3 766,26 7821 (l) 17,563 31 130 2 953,7 3 930,83 7822 (') 18,128 32 132 3 048,7 4 074,82 7825 (') 17,239. 30 558 2 899,3 3 839,76 7826 C) 17,885 31 702 3 007,9 4 004,33 7827 O 18,450 32 704 3 102,9 4 148,32 7828 0) 7,838 13 895 1 318,4 1 753,08 7829 (') 8,484 15 039 1 427,0 1 917,65 No L 345/4126 . 11.92 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7830 0) 17,605 31 208 2 960,9 3 923,30 7831 O 18,251 32 352 3 069,5 4 087,87 7838 O 7,926 14 049 1 333,0 1 772,41 7840 O     7841 O     7842 0)    488,62 7843 0)    625,76 7844 O 3,311 5 868  817,75 7845 (')     7846 0)     7847 (')  '   562,12 7848 0) ' 2,880   699,26 7849 (') 3,633 6 440  891,25 7850 (*) _____ 7851 0)  -r-  501,67 7852 (') 2,708   645,66 7853 0) 3,246 5 755  782,80 7855 (')     7856 C)    591,89 7857 O 3,104   735,88 7858- (l)  .   517,54 7859 O 2,935   682,11 7860 0)     7861 (')     7862 (*)    608,66 7863 (') 3,097   745,80 7864 (') 3,850 6 823  937,79 7865 O     7866 O    538,17 7867 (') 2,881   682,16 7868 O 3,419 6 060  819,30 7869 O 4,172 7 395  1 011,29 7870 (')     7871 (')    621,71 7872 O 3,247 5 757  765,70 7873 C) 3,785 6 710  902,84 7875 0)    547,36 7876 O 3,078   711,93 7877 (') 3,643 6 457  855,92 7878 (') 2,828   637,58 7879 (*) 3,474 6 157  . 802,15 7900 ( ¢)     7901 C)    584,71 7902 0) 3,098   728,70 7903 O 3,636 6 444  865,84 No L 345/42 Official Journal of the European Comknunities 26. 11.92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spaan CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Esc £ Bfrs/Lfrs Dkr Lie FF Dr £ Iri Pu  100 kg  7904 ( ») 4,389 7 779  1 057,83 7905 (')    493,64 7906 O 2,855   658,21 7907 O 3,420 6 063  802,20 7908 (') 3,958 7 016  939,34 7909 O 4,711 8 351  1 131,33 7910 ( »)    577,18 7911 0) 3,221   741,75 7912 C) 3,786 6 713  885,74 7913 O 4,324 7 666  1 022,88 7915 (l) 2,971   667,40 7916 O 3,617 6 411  831,97 7917 (') 4,182 7 413  975,96 7918 O 3,367 5 969  757,62 7919 O 4,013 7 113  922,19 ¢ 7940 (l) 2,696   600,20 7941 (l) 3,342 5 922  764,77 7942 (') 3,907 6 924  908,76 7943 C) 4,445 7 877  1 045,90 7944 ( ») 5,198 9 212  1 237,89 7945 O 3,018   673,70 7946 (l) 3,664 6 494  838,27 7947 O 4,229 7 496  982,26 7948 C) 4,767 8 449  1 119,40 7949 O 5,520 9 784 928,4 1 311,39 7950 C) 3,384 6 000  757,24 7951 O 4,030 7 144  921,81 7952 C) 4,595 8 146  1 065,80 7953 O 5,133 9 099  1 202,94 7955 0) 3,780 6 700  847,46 7956 0) 4,426 7 844  1 012,03 7957 O 4,991 8 846  1 156,02 7958 0) 4,176 7 402  937,68 7959 O 4,822 8 546  1 102,25 7960 O 3,909 6 929  870,28 7961 O 4,555 8 073  1 034,85 7962 C) 5,120 9 075  1 178,84 7963 0) 5,658 10 028 951,5 1 315,98 7964 (l) 6,411 11 363 1 078,2 1 507,97 7965 O 4,231 7 501  943,78 7966 (') 4,877 8 645  1 108,35 7967 0) 5,442 9 647 915,2 1 252,34 7968 O 5,980 10 600 1 005,7 1 389,48 7969 O 6,733 11 935 1 132,4 1 581,47 7970 n 4.597 8 151  1 027.32 Official Journal of the European Communities No L 345/4326. 11.92 li\ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L \ DM H Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Iri Ptt  100 kg  7971 O 5,243 9295 881 »8 1191,89 7972 O 5,808 10 297 976,8 1 335,88 7973 C) 6,346 11 250 1 067,3 1 473,02 7975 0) 4,993 8 851  1 117,54 7976 0) 5,639 9 995 948,4 1 282,11 7977 C) 6,204 10 997 1 043,4 1 426,10 7978 C) 5,389 9 553 906,4 1 207,76 7979 C) 6,035 10 697 1 015,0 1 372,33 7980 O 6,066 10 752 1 020,2 1 350,44 7981 O 6,712 11 896 1 128,8 1 515,01 7982 C) 7,277 12 898 1 223,8 1 659,00 7983 O 7.815 13 851 1 314,3 1796,14 7984 C) 8,568 15 186 1 441,0 1 988,13 7985 C) 6,388 11 324 1 074,4 1 423,94 7986 0) 7,034 12 468 1 183,0 1 588,51 7987 C) 7,599 13 470 1 278,0 1732,50 7988 O 8,137 14 423 1 368,5 1 869,64 7990 C) 6,754 11 974 1 136,0 1 507,48 7991 C) 7,400 13 118 1 244,6 1672,05 7992 (l) 7,965 14 120 1 339,6 1 816,04 7995 C) 7, 150 12 674 1 202,6 1 597,70 7996 C) 7,796 13 818 1 311,2 1 762,27 Amounts to be deducted 51xx 0,196 347 33,0 43,64 52xx 0,415 734 69,7 92,25 53xx 0,663 1 175 111,6 147,60 54xx 0,917 1 624 154,2 204,01 55xx 1,308 2 316 219,9 290,93 56xx 1,896 3 358 318,9 421,85 570x 2,943 5 211 494,8 654,60 571x 2,943 5 211 494,8 654,60 572x 4,120 7 296 692,7 916,44 573x 4,120 7 296 692,7 916,44 574x 5,297 9 380 890,7 1 178,28 5750 5,297 9 380 890,7 1 178,28 5751 5,297 9 380 890,7 1 178,28 5760 6,474 11 465 1 088,6 1 440,12 5761 6,474 11 465 1 088,6 1440,12 5762 6,474 11 465 1 088,6 1 440,12 5765 6,474 11 465 1 088,6 1 440,12 5766 6,474 11 465 1 088,6 1 440,12 5770 6,474 11 465 1 088,6 1440,12 5771 6,474 11 465 1 088,6 1 440,12 No L 345/44 Official Journal of the European Communities 26. 11.92 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  5780 7,651 13 549 1 286,5 1 701,96 5781 7,651 13 549 1 286,5 1 701,96 5785 7,651 13 549 1 286,5 1 701,96 5786 7,651 13 549 1 286,5 1 701,96 579x 0,196 347 33,0 43,64 5808 0,196 347 33,0 43,64 5809 0,196 347 33,0 43,64 5818 0,196 347 33,0 43,64 5819 0,196 347 33,0 43,64 582x 0,196 347 33,0 43,64 5830 0,196 347 33,0 43,64 5831 0,196 347 33,0 43,64 5838 0,415 734 69,7 92,25 584x 0,415 734 69,7 92,25 585x 0,415 734 69,7 92,25 586x 0,663 1 175 111,6 147,60 587x 0,663 1 175 111,6 147,60 590x 0,917 1 624 154,2 204,01 59 lx 0,917 1 624 154,2 204,01 594x 1,308 2 316 219,9 290,93 595x 1,308 2 316 219,9 290,93 596x 1,896 3 358 318,9 421,85 597x 1,896 3 358 318,9 421,85 598x 2,943 5 211 494,8 654,60 599x 2,943 5 211 494,8 654,60 Amounts to be deducted 61xx 0,179 317 30,1 39,76 62xx 0,378 669 63,5 84,05 63xx 0,604 1 071 101,7 134,48 64xx 0,836 1 480 140,5 185,87 65xx 1,192 2 110 200,4 265,07 66xx 1,728 3 060 290,5 384,35 670x 2,681 4 748 450,8 596,41 671x 2,681 4 748 450,8 596,41 672x 3,753 6 647 631,2 834,98 673x 3,753 6 647 631,2 834,98 674x 4,826 8 546 811,5 1 073,54 6750 4,826 8 546 811,5 1 073,54 6751 4,826 8 546 811,5 1 073,54 6760 5,898 10 445 991,8 1 312,11 6761 5,898 10 445 991,8 1 312,11 6762 5,898 10 445 991,8 1 312,11 6765 5,898 10 445 991,8 1 312,11 26. 11 . 92 Official Journal of the European Communities No L 345/45 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri Pta  100 kg  6766 5,898 10 445 991,8 1 312,11 6770 5,898 10 445 991,8 1 312,11 6771 5,898 10 445 991,8 1 312,11 6780 ' 6,971 12 345 1 172,2 1 550,67 6781 6,971 12 345 1 172,2 1 550,67 6785 6,971 12 345 1 172,2 1 550,67 6786 6,971 12 345 1 172,2 1 550,67 679x 0,179 317 30,1 39,76 6808 0,179 317 30,1 39,76 6809 0,179 317 30,1 39,76 6818 0,179 317 30,1 39,76 6819 0,179 317 30,1 39,76 682x 0,179 317 30,1 39,76 6830 0,179 317 30,1 39,76 6831 0,179 317 30,1 39,76 6838 0,378 669 63,5 84,05 684^c 0,378 669 63,5 84,05 685x 0,378 669 63,5 84,05 686x 0,604 1 071 101,7 134,48 687x 0,604 1 071 101,7 134,48 690x 0,836 1 480 140,5 185,87 69 lx 0,836 1 480 140,5 185,87 694x 1,192 2 110 200,4 265,07 695x 1,192 2 110 200,4 265,07 696x 1,728 3 060 290,5 384,35 697x 1,728 3 060 290,5 384,35 698x 2,681 4 748 450,8 596,41 699x 2.681 4 748 450.8 596.41 No L 345/46 Official Journal of the European Communities 26. 11.92 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. No L 345/4726. 11.92 Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Beef and veal   1,060   1,050  1,031  1,077  Milk and milk products   1,060   1,050  1,031  1,077  Pigmeat          1,010  Sugar   1,060   1,050  1,031  1,079  Cereals   1,060   1,050  1,031  1,079  Eggs and poultry and albumins   1,025   1,015    1,046  Wine  1,015   1,053  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,060   1,050  1,031  1,077   to be applied to refunds :  cereals   1,060   1,050  1,031  1,079   milk   1,060   1,050  1,031  1,077   sugar   1,060   1,050  1,031  1,079   Jams and marmalades (Regulation (EEC) No 426/86)            ¢ Olive oil sector            No L 345/48 Official Journal of the European Communities 26. 11.92 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 23 to 25 November 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Applicable to imports and exports carried out fromMember State Sector concerned Coefficient United Kingdom Cereals 1,13255 26 November 1992 Sugar 1,13255 26 November 1992 Beef and veal 1,13255 26 November 1992 Milk and milk products 1,13255 26 November 1992 Eggs and poultrymeat 1,34118 26 November 1992 Olive oil 0 26 November 1992 Pigmeat 0 26 November 1992 Italy Cereals 5,02350 26 November 1992 Sugar 5,02350 26 November 1992 Beef and veal 5,02350 26 November 1992 Milk and milk products 5,02350 26 November 1992 Eggs and poultrymeat 0 26 November 1992 Olive oil 0 26 November 1992 Pigmeat 0 26 November 1992 Wine 0 26 November 1992 Spain Cereals 1,93796 26 November 1992 Sugar 1,93796 26 November 1992 Beef and veal 2,03798 26 November 1992 Milk and milk products 2,03798 26 November 1992 Eggs and poultrymeat 4,42534 26 November 1992 Olive oil 0 26 November 1992 Pigmeat 0 26 November 1992 Wine 3,80752 26 November 1992 For Greece the monetary compensatory amounts in question are replaced by those in the column headed 'Greece* in Annex I hereto.